Citation Nr: 1108007	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder, described as low back pain secondary to residuals of a SFW of the right lower back.

2.  Entitlement to service connection for a heart disorder, described as hypertension. 

3.  Entitlement to service connection for a skin disorder of the head, faces, arms, and body, to include as secondary to exposure to herbicides or asbestos.  

4.  Whether new and material evidence has been presented to reopen a claim for service connection for a left knee disorder.

5.  Entitlement to an increased compensable rating for residuals of a SFW of the right lower back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, denied entitlement to the benefits sought.  Jurisdiction is with the VA Regional Office in Atlanta, Georgia.  

In October 2010, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the proceeding is of record.  

Pertinent to the Veteran's claim of entitlement to service connection for a low back disorder, the Board finds that such claim was made by the Veteran as secondary to residuals of SFW of the right lower back.  As such the Board has recharacterized the issue as shown on the title page.  In addition, the Board finds that by his claim the Veteran has also raised a claim for entitlement to a higher compensable rating for residuals of SFW of the right lower back.  Both these issues require further development.  Therefore, these issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran should further action be required.


FINDINGS OF FACT

1.  Hypertension was initially demonstrated years after service, and there is no competent medical evidence of record relating hypertension to the Veteran's service in the military.

2.  A chronic skin disorder of the head, faces, arms, and body, other than pseudofolliculitis, was not manifested during service or for many years after service, nor is such skin disease or rashes otherwise related to the Veteran's active duty service.

3.  A September 1972 rating decision, in part, denied the claim for entitlement to service connection for a left knee disorder.  In absence of a timely appeal, that decision is final.

4.  The evidence associated with the claims file subsequent to the September 1972 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  


CONCLUSION OF LAW

1.  Hypertension, was not incurred in or aggravated by active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A chronic skin disorder of the head, faces, arms, and body, other than pseudofolliculitis, was not incurred in or aggravated by service, nor may these skin diseases or rashes be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 

3.  The September 1972 rating decision, which, in part, denied entitlement to service connection for a left knee disorder, is final; the evidence received since the September 1972 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2002, November 2002, and April 2003, July 2004, and April 2006 correspondence of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The appellant was adequately informed of the specific basis for the prior denial of his claim of entitlement to service connection for a left knee disorder and of the type of evidence necessary to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).   Notices were provided prior to the initial unfavorable decision on the claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, letters from the RO on several other matters also included the information on how VA determines the disability rating and effective date of a claim.   The claims were readjudicated in an October 2006 Statement of the Claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or Supplemental SOC, is sufficient to cure a timing defect).

The claimant was provided the opportunity to present pertinent evidence and testimony in light of the notice provided.  Indeed, neither the appellant nor his representative has suggested that such an error, prejudicial or otherwise, exists.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  Hence, the case is ready for adjudication.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims.  The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service, private, and VA medical records.  

The Veteran has not been afforded a VA examination in conjunction with his claims for service connection for a heart disorder including hypertension, and a skin disorder, other than pseudofolliculitis.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the issues of hypertension and a skin disorder, there is no indication of an incurrence in service and the evidence as it stands is sufficient in order to render a decision.  Consequently, an examination is not in order.  

As to the issues based on receipt of new and material evidence, the VCAA left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim before the duty to assist provisions of the VCAA are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, since new and material has not been received, an examination is not warranted.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  Service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102.


II.  Background

The Board has carefully and thoroughly reviewed the evidence of record and finds that there is a preponderance of the evidence against entitlement to service connection for hypertension and a skin disorder.  

In this regard, the service treatment records including the enlistment and the separation examinations are entirely silent for any treatment or diagnosis of HTN.  This evidence is very persuasive in showing that such disorder did not have an onset during service.  Additionally, there is no medical evidence of any HTN for many years after separation from service.  

While the service treatment records include several treatment records for a skin disorder of the face and neck this was always diagnosed as pseudofolliculitis and treated as such in service.  These include; June 1968, rash of the face and neck from shaving which appeared to be spreading; December 1968, folliculitis of the face and neck from shaving.  Magic Shave apparently caused him to break out as well; February 1969, facial irritation due to shaving; July 1969, a shaving rash reported by the Veteran to result from climatic conditions in Vietnam; May and October 1970, rash of the face; and, August 1972, shaving rash of the face and pustules.  

The Board notes that the treatment records for his skin disorder of the face and neck was always diagnosed as due to shaving and as pseudofolliculitis and treated as such in service.  The Veteran is service connected for pseudofolliculitis.

September 1997 medical records from Sid Rosenblatt, M.D., F.A.C.P., noted that this was an initial visit by the Veteran.  An X-ray examination noting that no prior studies were available.   Dr. Rosenblatt found no heart disorder present.  He did not note any evidence of HTN at this evaluation.

The Veteran's first VAMC clinical visit was in June 2001.  He reported diabetes and HTN and complained of chronic intermittent elevated blood pressures.  He also reported recurrent rashes since 1972 which he attributed to Agent Orange exposure.  X-rays revealed no cardiac disease process.  A pulmonary examination and a skin examination were both normal.  

VAMC clinical records in February 2006 noted the veteran stopped taking his HTN medications for a month and did not call for a refill.  It was noted that his HTN was well controlled when taking his medication.  Several other diagnoses were noted.  A skin disorder was not diagnosed.  

Current VA and private treatment records reveal that the Veteran is currently being treated for hypertension.  He is not being treated for any chronic skin or rash disorder.   None of the medical records contain any nexus opinion relating hypertension or a skin disorder to his period of service.

Following a review of the claims file, the Board notes that several letters were sent to the Veteran requesting evidence from him to support his claims.  However no evidence has been submitted which supports his claims.  


III.a.  Analysis-Hypertension

Having carefully considered the competent medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.   There is no evidence of a diagnosis of hypertension during service or during any presumptive period after service.    

Subsequent to service, there is no indication of treatment for symptoms associated with hypertension until sometime after September 1997, which is 25 years following separation from service.   Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the Veteran's lay statements as to the etiology of his hypertension.  However, in view of the absence of findings of at separation from service, and the lengthy period following service without treatment, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  The Board recognizes the Veteran's contentions that he has had continuous hypertension since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his hypertension symptoms, his opinion is outweighed by the competent medical evidence of record.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of hypertension at separation from service) and post-service treatment records (showing no findings or diagnoses associated with hypertension 

until at least September 1997, and the probative medical evidence against the claims) outweighs the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, while the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has current hypertension that is related to service are outweighed by the competent medical evidence against the claim.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the evidence does not establish that the Veteran was experiencing hypertension during the period of September 1972 to September 1997.  This 25-year lapse argues strongly against continuity of symptomatology.  The attempts to establish continuity of symptoms retrospectively fails because the most convincing opinions indicate that the Veteran's current disability is not the result of his active service.

The Board also notes that there is no medical or other evidence of reports, findings, or treatment for hypertension within one year of the Veteran's separation from service.   As such, there is no evidentiary basis for granting presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Weighing all the evidence for and against the Veteran's claim, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the claims are denied.  

The Veteran's representative has requested consideration of whether the Veteran's hypertension could be presumed to be the result of exposure to Agent Orange during service.  Effective August 31, 2010, 38 C.F.R. § 3.309(e) was amended to provide that presumptive service connection based on Agent Orange exposure is available for the certain diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  In note 3, it was specifically noted that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  Accordingly, the revised regulation does not provide a presumptive basis for service connection for hypertension.  


III.b.  Analysis-Skin disorder

Having carefully considered the competent medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.   There is no evidence of a diagnosis of a chronic skin condition (other than pseudofolliculitis) during service or during any presumptive period after service.  There is evidence of treatment for a facial and neck skin rash in service.  This was diagnosed as pseudofolliculitis barbae and is service connected.  

Despite the Veteran's contentions otherwise, there is no persuasive evidence to support a finding that any current chronic skin condition (other than pseudofolliculitis) is etiologically related to service or any incident therein.  On separation from service, the Veteran's skin was clinically evaluated as normal.  The clinically normal finding on separation examination is significant in that it demonstrates that trained military medical personnel were of the opinion that no skin disease or rash condition (other than pseudofolliculitis) was present at that time.  The Board views the examination report as competent evidence that there was no skin disease or rash at that time.

The Veteran has indicated that he had a rash in service that was treated with a cream and that he has had recurrences during hot weather.  

The record does not show pertinent complaints or medical treatment for many years after discharge from service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board finds that the lack of any evidence of continuing skin disease or rash for many years between the period of active duty and any evidence showing treatment for skin disease or rash is itself evidence which tends to show that no skin disease or rash was incurred as a result of service.

The Veteran contends that he has a chronic skin disorder of the head, faces, arms, and body that may have resulted from Agent Orange exposure during his Vietnam service or asbestosis exposure during service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

The Board notes that the record does not contain any diagnosis of the Veteran's skin disease or rash that matches any disease listed in 38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 57589 (2003).  Therefore, service connection for the claimed disability cannot be granted on the basis of the presumptive regulations relating to exposure to Agent Orange.

As for the Veteran's statements attributing a skin condition to herbicide exposure during service while serving in Vietnam, although he is competent to describe symptoms of these skin conditions, the claimed disability is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to the diagnosis and causation of the Veteran's skin disabilities are medical in nature, that is, not capable of lay observation.  Here, the questions involve a medical diagnosis, not capable of lay observation, and of medical causation, competent medical evidence is required to substantiate the claim because the Veteran as a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation. 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his skin condition had its onset in service.

Regarding the Veteran's claim of skin disorder as due to asbestos exposure; there is no specific statutory guidance with regard to asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims. VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

Because the Veteran has not identified the nature or circumstances of any asbestos exposure, verification of such exposure would necessarily be exceedingly difficult.  In this case, however, because the Veteran has not indicated how or where or under what circumstances he may have been exposed to asbestos, and because there is no presumption established for development of a skin disorder of the head, faces, arms, and body as due to asbestos exposure, and because the Veteran has otherwise presented no medical evidence or medical treatise evidence establishing such an association either generally or in his case, there is no necessity of seeking additional evidence of asbestos exposure, because there is no reasonable possibility that such development would further the Veteran's claim for service connection for a skin disorder of the head, faces, arms, and body.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The Board notes, in this regard, that the Veteran, as a lay person, does not by his own statement or opinion provide competent evidence of a causal relationship between asbestos exposure and the claimed disorder, because that question of causation requires specialized medical knowledge. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection is not warranted. This is a case where there is a preponderance of the evidence against the claim and the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. New and material evidence

In a September 1972 rating decision, the RO denied a left knee disorder described as a ligamentous strain, left knee.  The Veteran did not appeal that decision and it is final.

The law provides that, if new and material evidence has been presented or secured with respect to matters that have been previously disallowed, those matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.   

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
The Court has held that, in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the September 1972 rating decision in light of the totality of the record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the September 1972 rating decision consisted of the June 1964 enlistment examination, service treatment records, and the September 1972 separation examination which noted left knee pain and a history of giving way of the knee.  The records revealed a history of bilateral knee conditions which pre-existed service.  

During service he was treated in November 1966 for left knee pain after he stepped into a hole.  There was no swelling and the collateral and cruciate ligaments were intact.  The impression was a tendon or muscle strain.  The examiner doubted any cartilage injury.  He was treated with heat and ace bandages bilaterally.

A November 1967 record noted a history of chronic knee problems.  His left knee had reportedly given way several times.  He was evaluated by an orthopedist in December 1967.  He reported a long history of bilateral knee disorders since child hood.  He had a pulling sensation behind his knees and a catching sensation after which he felt the knee pop back into place.  The examination revealed minimum medial joint line tenderness and some cruciate laxity on the left.  

In a September 1972 rating decision service connection was denied for the Veteran's left knee condition as it preexisted service and was not aggravated during service.

The evidence since September 1972 contains evidence of treatment and surgical procedures for chronic arthritis and ligament repair of the right knee.  There is no evidence of continued treatment for a chronic left knee disorder.  The record does not contain any evidence to suggest that the Veteran's pre-existing left knee condition was worsened during his period of service.  Nor has the Veteran provided any evidence that he was treated or diagnosed for any chronic left knee disorder within a year of service separation. 

The evidence received since the September 1972 rating decision includes numerous psychiatric and physical treatment records.  These records did not provide any new and material evidence and were essentially duplicates of information contained in the previous medical records.  That is, there is evidence of a preexisting left knee condition, which was treated in service and there is no medical nexus to service noted in the medical records.  

None of the additional medical records received since September 1972 contains any competent evidence that tends to show that any current left knee disorder was incurred or aggravated during active service.  For this reason, the Board finds that while the evidence received since the September 1972 rating decision may be new, it is not material.

While the appellant has offered his belief that he incurred a left knee disorder during service, or aggravated a pre-existing left knee disorder during service, to the extent that he is attempting to present evidence regarding the etiology of a current disorder, such evidence is not new and material.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  The appellant's contentions in this regard were previously of record, and his current contentions, being essentially the same, are not new and material.

Hence, there is no new and material evidence within the context of 38 C.F.R. § 3.156.  The claim to reopen is denied.  

Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for a heart condition described as hypertension is denied.

Service connection for a skin disorder of the head, face, arms, and body is denied.

New and material evidence had not been presented to reopen a claim for service connection for a left knee disorder.


REMAND

At the outset, the Board points out that service connection is in effect for a SFW of the lower right back under Diagnostic Code 7805.  This was granted by rating action in September 1972 and a noncompensable rating was assigned.   

The Veteran's current claim appears to be that he has chronic back pain secondary to the SFW of the right lower back.  In his June 2003 NOD to the May 2003 rating decision the Veteran noted that he still had shrapnel in his lower right back and it continued to cause him "back pain."

The Board notes the lack of treatment records for a low back disorder in the claims file.  However, a June 2003 VA psychiatric treatment record notes that he had a SFW back injury and wanted to have it re-evaluated as he indicated it had worsened.  It was noted that he had complaints of pain in the right lower back which was also where his SFW was.  Shrapnel was noted to be visible on x-ray examination and the Veteran believed his back pain was secondary to the SFW.  

As the Veteran essentially asserts that his low back pain is secondary to his SFW of the right lower back, the issue presented is recharacterized as entitlement to an increased rating for a SFW to the low right back, as well as entitlement to service connection for a low back disorder.
  
Relevant to the Veteran's claim for service connection for a back disorder, described as low back pain secondary to residuals of a SFW of the right lower back, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With respect to the Veteran's service connection claim, the Board observes that he was not afforded any VA examinations.  The Veteran submitted argument in June 2003 in which he indicated that his low back pain was caused or aggravated by his SFW right lower back. The Court has held that, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine whether his low back disorder is secondary to his service-connected SFW right lower back.

Regarding the Veteran's increased rating claim for residuals of a SFW of the right lower back, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his SFW low right back disability.  In this regard, the Board observes that he was not examined by VA.  Moreover, the record demonstrates that the SFW low right back disability is manifested by retained shrapnel.  The record reveals that the Veteran is only rated under diagnostic code 7805 for a scar, limitation of function.  He has not been rated for his other residuals including the retained shrapnel.   

Therefore, as the Veteran's SFW low right back disability has other residuals including the retained shrapnel which can result in orthopedic and radicular symptoms, the Board finds that a new examination is necessary in order to determine the nature and extent of any orthopedic and neurologic manifestations of the Veteran's service-connected residuals of a SFW low right back.  Likewise, as the Veteran has indicated that such may have also increased in severity since September 1972, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected residuals of a SFW low right back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as relevant to all remanded claims, the Veteran should be requested to identify any outstanding treatment records, to include any current treatment records not already in the claims file, and, thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his low back disorder. After securing any necessary authorization from him, obtain all identified treatment records not already in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be accorded an examination by an appropriate specialist to determine the current nature and extent of his low back pain disorder.  Any and all low back disorders that may be present should be diagnosed.  The Veteran's claims folder and a copy of this REMAND must be provided to the examiner for review prior to completion of the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations, particularly orthopedic and neurological testing, should be performed.  All pertinent symptomatology and findings should be reported in detail.  

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any low back disorder was caused or aggravated, i.e., worsened beyond the natural progression, by his service-connected SFW low right back disorder; or, was otherwise related to the back injuries that the Veteran has indicated that he sustained while on active duty.  

The examiner should also determine the present severity of his service-connected residuals of a SFW of the lower right back.  The examiner should also state whether the Veteran has lower back pain, or other back conditions that are part and parcel or otherwise related to his service-connected SFW low right back.

The examiner is also requested to clearly distinguish the symptoms attributable to the service-connected residuals of an SFW right lower back and those related to the nonservice-connected low back pain disorder, if the examiner determines that there is no relationship between the residuals of an SFW right lower back and the low back pain disorder.  A complete rationale must be provided for any opinion(s) offered.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided without speculation.

It is reiterated that the examiner should distinguish, to the extent possible, symptoms and signs due to residuals of a SFW of the lower right back, and any other nonservice-connected back condition that may be present. The manifestations of the service connected residuals of a SFW of the lower right back (if any) should be set forth in such a way as to allow a higher rating to be assigned if indicated.

3.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full. The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative (if any) should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 



Department of Veterans Affairs


